—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered December 7, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
*215The court properly exercised its discretion in precluding, on the ground of remoteness, evidence offered by defendant purporting to show that the officers involved in his arrest may have had a reason for being biased against him (see People v Thomas, 46 NY2d 100, 105). The proffered evidence involved defendant’s interactions with police from the precinct where the arrest occurred. However, all of the officers involved in this case were members of a narcotics unit which, while operating in that precinct (and elsewhere), was a completely separate command. Defendant offered no explanation of how these narcotics officers would have any knowledge of defendant or of his prior altercations with officers from the local precinct. Accordingly, the court’s discretionary determination did not violate defendant’s right to present a defense (see Crane v Kentucky, 476 US 683, 689-690).
We perceive no basis for reducing the sentence. Concur— Williams, P.J., Mazzarelli, Buckley, Friedman and Marlow, JJ.